Citation Nr: 1519397	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  11-00 192A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for left shoulder instability and labral tear, secondary to service connected right shoulder hemiarthroplasty and dislocations with residual scar and arthritis.

2.  Entitlement to service connection for right knee degenerative joint disease (DJD) and patellofemoral chondromalacia.

3.  Entitlement to an increased rating for right shoulder hemiarthroplasty and dislocations with residual scar and arthritis.

4.  Entitlement to an extension of the temporary total rating for convalescence following right shoulder surgery beyond July 1, 2009.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to February 1995.

These matters come before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In that decision, the RO denied entitlement to service connection for left shoulder and right knee disabilities.  The RO also granted a temporary total rating for the Veteran's right shoulder disability from February 24, 2009 through July 1, 2009, and denied an increased rating for the right shoulder disability, rated 40 percent, from that date.

In September 2014, the Veteran testified at a videoconference hearing before the undersigned; a transcript of that hearing is of record.

The issues of entitlement to an increased rating for right shoulder disability and an extension of the temporary total rating for convalescence following right shoulder surgery beyond July 1, 2009, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  The evidence is approximately evenly balanced as to whether the Veteran's left shoulder disability is caused by his service connected right shoulder hemiarthroplasty and dislocations with residual scar and arthritis.

2.  The evidence is approximately evenly balanced as to whether the Veteran's right knee disability is related to service.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, his left shoulder disability is proximately due to or the result of a service connected disease or injury.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

2.  With reasonable doubt resolved in favor of the Veteran, his right knee disability was incurred in service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may also be granted for disability proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).

The Veteran claims that he has a current left shoulder disability that is related to his service-connected right shoulder hemiarthroplasty and dislocations with residual scar and arthritis.  There are multiple medical opinions of record addressing the etiology of the Veteran's left shoulder disability.

The May 2009 VA examiner diagnosed left shoulder possible labral tear and concluded it was not related to the right shoulder disorder.  His rationale was that the left shoulder symptoms were more likely a degenerative process associated with the 14 years after service, and that given symmetrical shoulder muscle size, use of the left shoulder would more likely strengthen it than result in a labral tear.  The April 2010 VA examiner diagnosed left shoulder multidirectional instability and found it less likely as not related to the right shoulder disorder.  He characterized the left shoulder disability as a genetic condition the Veteran had all of his life in both shoulders and expressed his belief that the right shoulder disability had not significantly affected the left shoulder.  In contrast, in a May 2010 progress note, Dr. E.M. opined that, given the Veteran's previous right shoulder surgeries and reliance on the left shoulder, "it is a reasonable possibility that he hurt his left shoulder due to overuse and the need to use it while his right shoulder was recovering."  Dr. E.M. also referenced the Veteran's report of an MRI showing labral tear and indicated that it was "quite plausible that he injured this while recovering from the right shoulder surgeries."

Dr. E.M. and the VA physicians explained the reasons for their conclusions based on an accurate characterization of the evidence.  Their opinions are therefore each entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  While Dr. E.M. relied on the history provided by the Veteran, such reliance only warrants the discounting of a medical opinion in certain circumstances, such as when the opinions are contradicted by other evidence in the record or when the Board rejects the statements of the veteran.  See Coburn v. Nicholson, 19 Vet. App. 427, 432-433 (2006).  Here, the Veteran's statements are credible and consistent with the evidence of record.  Thus, there are medical opinions of approximately equal probative weight on the dispositive question of whether the Veteran's left shoulder disability is related to his right shoulder disorder.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for left shoulder instability and labral tear, secondary to service connected hemiarthroplasty and dislocations with residual scar and arthritis, is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran also claims that his right knee disability is due to service, including significant physical activities therein such as jump school and repelling.  There are multiple medical opinions of record as to the etiology of the Veteran's right knee disability.  The May 2009 VA examiner diagnosed mild DJD and a history suggesting patella mal-tracking.  He opined that the right knee disability was less likely as not caused by the left knee disorder because examination failed to show a significant acute or chronic medical condition and the mild patellar mal-tracking problem was most likely a congenital condition and the DJD of microtrauma of daily life.  The April 2010 VA examiner diagnosed early right knee patellofemoral chondromalacia and concluded it was not likely related to the left knee disability.  His rationale was that any right knee symptoms were related to congenital ligamentous laxity.  Dr. E.M. in his May 2010 treatment note noted a right knee injury in service and progressive problems since.  He opined, "It is possible that the previous knee injury has precipitated changes in the knee that have brought about the difficulties that he has now.  The precipitating event may have been in the military."

The opinions of the VA examiners are flawed because they did not address whether the right knee disability is related to service, to include the evidence the Veteran has submitted evidence of significant physical activities in which he engaged during service, including jump school and repelling.  In contrast, Dr. E.M implicitly took account of these activities in his opinion when he referenced previous injury.  Although the language that Dr. E.M. used to state his opinion was less than definitive, his opinion is nevertheless entitled to some probative weight.  Cf. Hogan v. Peake, 544 F.3d 1295, 1297-98 (Fed. Cir. 2008) (even if flawed because stated uncertainly, an opinion from a licensed counselor regarding the etiology of a claimant's psychological disorder must be considered as "evidence" of whether the disorder was incurred in service).  Notably, the Veteran himself indicated that he injured his right knee during service and had continuous symptoms including pain since that time, thus supporting a relationship between the current right knee disability and service.  As the Veteran's DD Form 214 reflects that his military occupation specialty was medical field service technician, this medical training entitles his opinion to some probative weight.

Thus, Dr. E.M.'s opinion, as supported by the evidence of record and the Veteran's competent and credible testimony, is at the very least, of approximately equal probative weight to those of the VA examiners.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for right knee DJD and patellofemoral chondromalacia is warranted.


ORDER

Entitlement to service connection for left shoulder instability and labral tear is granted.

Entitlement to service connection for right knee DJD and patellofemoral chondromalacia is granted.


REMAND

As to the claim for an increased rating for right shoulder disability, the Veteran testified during the 2014 Board hearing that he receives VA treatment for his right shoulder.  However, the most recent relevant VA treatment records in the Veteran's file appear to be dated in 2011.  On remand, all relevant VA treatment records should be requested and obtained.  
In addition, the Veteran's right shoulder disability is currently rated under 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5202-5201, applicable to impairment of the humerus and limitation of motion of the arm.  During the Board hearing, however, the Veteran's representative requested that rating of this disability under DC 5051 be considered.  Under DC 5051, prosthetic replacement of the shoulder joint warrants a 100 percent rating for one year following implantation of the prosthesis.  The Veteran underwent glenoid and humeral head replacement surgery in February 2009.  It is not clear whether this would constitute total shoulder replacement surgery.  However, in Hudgens v. Gibson, 26 Vet. App. 558 (2014), the Court held that, although DC 5055, applicable to knee replacement, did not apply to partial knee replacement, rating of partial knee replacement by analogy to that diagnostic code should be considered.  The Board therefore finds that, here, rating of the Veteran's disability by analogy to DC 5051 should be considered.  As rating under that diagnostic code could result in a 100 percent rating for one year following surgery could impact the time period during which the Veteran is receiving a temporary total rating for convalescence, these issues are inextricably intertwined, and the claim for extension of a temporary total rating for convalescence following right shoulder surgery beyond July 1, 2009 must therefore be remanded as well.  See Parker v. Brown, 7 Vet. App. 116 (1994) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  In light of the Veteran's recent testimony identifying ongoing symptoms of radiating pain, limitation of motion and decreased function, as well as the fact that the Veteran's shoulder disability has not been assessed at a VA examination since July 2012, the Veteran should be scheduled for an updated VA examination of his right shoulder on remand.

Accordingly, the claims for an increased rating for right shoulder disability and an extension of the temporary total rating for convalescence following right shoulder surgery beyond July 1, 2009 are REMANDED for the following action:

1.  Obtain any outstanding VA treatment records dating from 2011 to the present day relevant to treatment for the Veteran's right shoulder disability.  All efforts to obtain these records should be documented in the Veteran's claims folder.

2.  Schedule the Veteran for a physical examination with a physician with appropriate expertise,  to determine the current severity of his service-connected right shoulder disability.  The Veteran's VA claims file and a copy of this Remand should be made available to, and should be reviewed by the examiner. 

Upon review of the record and examination of the Veteran, the examiner should specifically identify (1) the ranges of motion of the Veteran's right shoulder, including motion accompanied by pain, in degrees; and (2) any identifiable functional impairment, including upon repetitive testing, due to pain, incoordination, weakened movement, and excess fatigability on use. The examiner should also specifically assess the severity of all neurological symptomatology, if any, that is at least as likely due to the Veteran's service-connected right shoulder disability.

3.  After the above development has been completed, readjudicate the claims for an increased rating for right shoulder disability and an extension of the temporary total rating for convalescence from right shoulder surgery beyond July 1, 2009.  In readjudicating the claim for an increased rating for right shoulder disability, the AOJ should specifically consider rating this disability by analogy under DC 5051, applicable to prosthetic replacement of the shoulder joint.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VINCENT C. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


